Citation Nr: 0609308	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  00-09 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an allergic skin 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel





INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1955 and from October 1955 to October 1957.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 1999 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  Thereafter, the veteran's file was transferred to the 
RO in Buffalo, New York, and that office forwarded the appeal 
to the Board.  

This case was previously before the Board and was remanded to 
the RO in May 2001 for further development and consideration.

The veteran's appeal originally included additional claims 
for service connection for bilateral hearing loss and a brain 
tumor.  But during the pendency of the appeal, in a March 
2005 rating decision, the RO granted these claims.  The 
veteran has not appealed either the initial ratings or 
effective dates assigned for these disabilities.  So these 
claims are no longer before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes, as well, that additional VA treatment 
records dated from October 2002 to October 2005 were received 
by the RO after the Supplemental Statement of the Case (SSOC) 
was issued in March 2005.  These additional records, however, 
concern conditions unrelated to the claim being decided in 
this appeal.  Consequently, they are not "pertinent" to the 
issue now before the Board, entitlement to service connection 
for an allergic skin disorder.  So there is no need to remand 
this case to the RO to seek a waiver from the veteran or to 
have the RO consider this additional evidence in the first 
instance.  See 38 C.F.R. §§ 19.31(b), 20.1304(a), (c) (2005).





FINDING OF FACT

The medical evidence of record does not show the veteran has 
an allergic skin disorder.


CONCLUSION OF LAW

An allergic skin disorder was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The Court also held in Pelegrini II that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini II, 18 Vet. App. 112, 119-20 (2004).

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of this 
claim by rating decision in January 1999.  But this was both 
a practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in these type situations VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if that initial decision was 
not made.  Rather, VA need only ensure the veteran receives 
or since has received VA content-complying notice such that 
he is not prejudiced.  See, too, Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), indicating that timing errors such 
as this do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it.  In 
Mayfield, the timing-of-notice error was found to be 
sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  

In the particular case at hand, the RO readjudicated the 
claim and sent the veteran an SSOC in March 2005, following 
the VCAA notice compliance actions in June 2001 and March 
2005.

The June 2001 and March 2005 VCAA letters summarized the 
evidence needed to substantiate the claim and VA's duty to 
assist.  They also specified the evidence the veteran was 
expected to provide, including the information needed to 
obtain both his private and VA medical records.  In this way, 
the VCAA letters clearly satisfy the first three "elements" 
of the notice requirement.  In addition, the March 2005 VCAA 
letter advised him that "[i]f you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This satisfies the fourth element.  



During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction (i.e., RO), 
the Board must consider whether the veteran has been 
prejudiced thereby).  Here, since, for the reasons discussed 
below, the Board will conclude that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records 
(SMRs), both VA and private medical records, and the report 
of a VA examination.  The veteran and his representative have 
not identified any outstanding evidence.

The veteran and his representative have been accorded amply 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2005).  So the Board will 
proceed to a decision on the merits.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from an injury sustained or a disease contracted 
during active military service or for aggravation of a pre-
existing condition during service beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.306 (2005).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).




Analysis

With respect to Hickson element (1), current disability, the 
medical evidence of record is completely devoid of any 
medical finding or diagnosis pertaining to a skin disorder.  
Despite VCAA requests from the RO, the veteran has not 
submitted any evidence showing a diagnosis and/or treatment 
of a skin disorder.  The July 2003 skin examination found he 
had not had any acne or rashes since service.  The diagnosis 
was "one episode of acne treatment while on active duty, 
without residual."  

As already alluded to, it is now well-settled that in order 
to be considered for service connection, a claimant must 
first have evidence of the disability alleged (i.e., a 
medical diagnosis confirming he has the condition in 
question).  See Degmetich v. Brown, 104 F.3d 1328 
(1997);Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); and 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

To the extent the veteran, himself, contends he has a skin 
disorder, it is equally now well established that laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset, or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

In the absence of a diagnosed skin disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  The veteran's claim fails on this basis 
alone.

But even were the Board to presume, for the sake of argument, 
the veteran currently has a skin disorder, there still is no 
medical evidence causally linking this disability to his 
military service.  So although Hickson element (2) would be 
satisfied, he nonetheless would not satisfy Hickson element 
(3), requiring this medical nexus.  


And he cannot establish this cause-and-effect relationship 
himself.  See Espiritu and § 3.159(a)(1).  See also Voerth v. 
West, 13 Vet. App. 117, 119 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus ....).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for an allergic skin disorder.  And 
since the preponderance of the evidence is against his claim, 
the benefit-of-the-doubt doctrine does not apply.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for an allergic skin 
disorder is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


